     Case 1:15-cv-10029-GBD-BCM Document 234 Filed 04/04/19 Page 1 of 2



     WOLLMUTH MAHER & DEUTSCH LLP                                    MAYER BROWN LLP
                 500 FIFTH AVENUE                                  1221 AVENUE OF THE AMERICAS
                NEW YORK, NY 10110                                     NEW YORK, NY 10020
                                                                                                 04/04/2019



                                            April 3, 2019
                                                                            Application GRANTED.
The Honorable Barbara C. Moses                                              SO ORDERED.
United States Magistrate Judge
United States District Court for the Southern District of New York          __________________________
500 Pearl Street, Room 20A                                                  Barbara Moses, U.S.M.J.
New York, New York 10007                                                    April 4, 2019



    Re: Commerzbank AG v. The Bank of New York Mellon, et al. No. 15-cv-10029 (SDNY)

    Subject: Request for Extension of Time for Deposition of Jerome Valadez and Joint
      Stipulation to Prohibit any Future Testimony or Other Proof from Mr. Valadez



Dear Judge Moses:

       The Court’s March 5, 2019 order (ECF 219) granted Plaintiff’s request to extend the
deadline to take the deposition of Jerome Valadez, a former employee of The Bank of New York
Mellon Trust Company, N.A., until March 20, 2019 (ECF 217). The parties had agreed that Mr.
Valadez’s deposition would take place in New York on March 20 because Mr. Valadez had told
Mayer Brown that he was available on that date for a deposition in New York. However, Mr.
Valadez subsequently ceased communicating with Mayer Brown. With Mayer Brown’s consent,
on March 15, Plaintiff’s counsel attempted to contact Mr. Valadez directly, but those efforts
were also unsuccessful. When neither party’s counsel was able to reach Mr. Valadez to confirm
his appearance on March 20, the parties agreed to cancel the deposition. To date, neither Mayer
Brown nor counsel for the Plaintiff has been able to reach Mr. Valadez to reschedule the
deposition.

         As a result, the parties jointly request a further and final extension from the Court, until
April 8, 2019, to allow the rescheduled deposition of Jerome Valadez to occur. If the parties are
unable to confirm Mr. Valadez’s appearance prior to April 8, 2019, the parties have agreed to
stipulate that neither Commerzbank nor BNYM shall use any testimony or other proof from Mr.
Valadez in this action, including but not limited to any affidavit, declaration, or live testimony at
trial. (For clarity, the parties agree that this does not limit their ability to use documents produced
in discovery, or the testimony of other witnesses, referring to Mr. Valadez, to the extent such
evidence is admissible.)
     Case 1:15-cv-10029-GBD-BCM Document 234 Filed 04/04/19 Page 2 of 2



       The parties thank the Court for its attention to this issue.


                                              Respectfully Submitted,


       /s/ Jay S. Handlin                                             /s/ Christopher J. Houpt
       Jay S. Handlin                                                 Christopher J. Houpt
       WOLLMUTH MAHER & DEUTSCH LLP                                   MAYER BROWN LLP
       Attorneys for Plaintiff                                        Attorneys for Defendants




cc: Counsel of Record




                                                  2
